Citation Nr: 1825736	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-37 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Orlando, Florida


THE ISSUE


Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private medical facility on February 23, 2013.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1964 to August 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2014 decision by the VA Medical Center (VAMC) in Orlando, Florida.

The Veteran filed a Form 9 (substantive appeal) in September 2014 requesting a Board hearing. A hearing was scheduled in February 2015. The Veteran did not appear. Consequently the Board finds that the Veteran has waived his right to this hearing.


FINDINGS OF FACT

1. The Veteran has been in receipt of a total disability rating based on individual unemployability since December 2006.

2. The Veteran received medical treatment on February 23, 2013, at Halifax Health Medical Center related to symptoms of left knee pain and swelling.

3. In December 2013 statements, the Veteran recounted immobilizing pain and having to be driven to the emergency room by his wife. He also stated that he had believed his ankle was broken. X-rays of the left knee showed joint effusion. The Veteran also stated he had been previously reimbursed by VA for similar emergency treatment.

4. The services provided by Halifax Health Medical Center were not authorized in advance by VA.

5. Resolving reasonable doubt in the Veteran's favor, the Veteran's symptoms at the time he presented at Halifax Health Medical Center on February 23, 2013, were such that a prudent layperson would have reasonably viewed the visit as an emergency or thought that a delay in seeking immediate attention would have been hazardous to life or health.

6. VA treatment facilities were not reasonably available for treatment of the symptoms. The Veteran sought treatment at 10:49 P.M. The closest VA facility still open at that time of day was in Orlando, Florida, which is 70 miles from the Veteran's residence.


CONCLUSION OF LAW

The criteria for payment of reimbursement of unauthorized medical expenses incurred in connection with treatment provided on February 23, 2013, at Halifax Health Medical Center have been met. 38 U.S.C. § 1728 (2012); 38 C.F.R. §§ 17.53, 17.54, 17.120, 17.130 (2017).


ORDER

Payment or reimbursement of unauthorized medical expenses incurred at Halifax Health Medical Center on February 23, 2013 is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


